Citation Nr: 1705576	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  07-01 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1984 to January 1985. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to a TDIU. 

The Board notes that, in connection with his current appeal, the Veteran has submitted multiple VA Forms 9, some of which include requests for a hearing before a Veterans Law Judge at the RO and others which do not.  His most recent VA Forms 9, received in September 2009, February 2011, and June 2011, however, indicate that he did not wish to attend a Board hearing in connection with his appeal.  According to a November 2011 Report of Contact, VA personnel contacted the Veteran's attorney then of record in an attempt to clarify whether or not he wished to attend a Board hearing.  The attorney indicated that the Veteran did not want to attend a hearing.  Therefore, the Board finds that there is no pending hearing request in connection with the current appeal.

In a decision dated July 2013, the Board granted the application to reopen the claim of entitlement to service connection for a psychiatric disorder, and remanded the reopened claim and entitlement to a TDIU for further development.

In February 2016 the Board again remanded the Veteran's claims for further development.  In an August 2016, the Agency of Original Jurisdiction (AOJ) granted service connection for other specified trauma and stressor-related disorder and assigned an initial rating of 30 percent from September 4, 2008 to March 24, 2016, and a 50 percent thereafter.  As the August 2016 decision represents a full grant of the benefits sought with respect to the service connection claim, that claim is no longer before the Board for consideration.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Following the issuance of the August 2016 rating decision, the Veteran entered a notice of disagreement in October 2016 as to the propriety of the initial rating assigned for his psychiatric disability as well as the assignment of September 4, 2008, as the effective date for the award of service connection.  As a statement of the case has not yet been issued, and, according to the Veterans Appeals Control and Locator System, the claim is still being developed by the AOJ, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran claims that he is unable to work due to his service-connected psychiatric disability and, as such, is entitled to a TDIU.  Currently, his only service-connected disability is other specified trauma and stressor-related disorder, evaluated as 30 percent disabling from September 4, 2008 to March 24, 2016, and 50 percent disabling thereafter.  As such, he does not meet the schedular threshold criteria for consideration of a TDIU.  38 C.F.R. § 4.16(a).  However, as noted in the Introduction, he has entered a notice of disagreement as to the propriety of the assigned initial rating for such disability.  As the outcome of his initial rating claim may affect his TDIU claim, the latter claim is inextricably intertwined with the former claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, adjudication of the TDIU claim must be deferred until resolution of the Veteran's initial rating claim.

Accordingly, the case is REMANDED for the following action:

After readjudicating the Veteran's claim for higher initial ratings for his other specified trauma and stressor-related disorder in a statement of the case, the Veteran's claim of entitlement to a TDIU should be readjudicated based on the entirety of the evidence.  If the TDIU claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the Veteran's TDIU claim should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

